Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 11, 2022

                                        No. 04-22-00313-CV

                            IN THE INTEREST OF G.K.T., a Child

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA00800
                          Honorable Kimberly Burley, Judge Presiding


                                           ORDER
        This is an accelerated appeal of an order terminating Appellant E.T.’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant E.T.’s brief was originally due on July 28, 2022, but has not
been filed.

        We ORDER appellant’s attorney Sheri Bryce Dye to file appellant’s brief on or before
August 26, 2022. If appellant’s brief is not filed by that date, we will abate this appeal to the trial
court for an abandonment hearing. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent
persons a right to counsel in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544
(Tex. 2003) (holding that this right to counsel includes the right to effective counsel).

       It is so ORDERED August 11, 2022.


                                                                       PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT